Slip Op. 00 - 15

          UNITED STATES COURT OF INTERNATIONAL TRADE

              BEFORE: RICHARD W. GOLDBERG, JUDGE


FUJIAN MACHINERY & EQUIPMENT
IMPORT & EXPORT CORP.,

SHANDONG MACHINERY IMPORT &
EXPORT CORP.,                             Court No. 96-10-02480


Plaintiffs,

               v.

UNITED STATES OF AMERICA,

                    Defendant.



                        JUDGMENT ORDER

     Upon consideration of the Department of Commerce’s Final
Results of Redetermination Pursuant to Court Remand, Fujian
Machinery and Equipment Import & Export Corp., et. al v. United
States, November 15, 1999 (“Remand Results”), and all other
papers filed herein, and no parties having filed comments
regarding the Remand Results, it is hereby

     ORDERED that the Remand Results are sustained in all
respects.

                                 ______________________

                                   Richard W. Goldberg
                                          JUDGE


Dated:   February 8, 2000
         New York, New York.